Case: 20-10669     Document: 00515906371         Page: 1     Date Filed: 06/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 21, 2021
                                  No. 20-10669
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Freddy Lee Foots,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:07-CR-285-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Freddy Lee Foots, federal prisoner # 14481-119, appeals the denial of
   his motion for compassionate release under the First Step Act. See 18 U.S.C.
   § 3582(c)(1)(A)(i). The district court denied Foots’s motion without the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10669        Document: 00515906371              Page: 2      Date Filed: 06/21/2021




                                         No. 20-10669


   benefit of intervening Fifth Circuit authority.1 Therefore, we VACATE the
   district court’s order and REMAND for further consideration in light of
   United States v. Shkambi, 993 F.3d 388 (5th Cir. 2021). Foots’s motion for
   appointment of counsel on appeal is DENIED AS MOOT.




           1
            The district court also denied the motion for lack of exhaustion of administrative
   remedies. On appeal, the government acknowledges that Foots did in fact exhaust
   administrative remedies.




                                               2